NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
THE CONTAINER STORE,
Plaintiff-Appellee, '
V.
UNITED STATES,
Defen,dcmt-Appellan,t.
2012-1133
Appea1 from the United States C0urt of Internati0nal
Trade in case n0. 05-CV-0385, Judge Delissa A. Ridgway.
ON MOTION
ORDER
The United States moves for a 14-day extension of
tin1e, until March 23, 2012, to file its brief
Up0n consideration thereof
I'1‘ IS ORDERED THAT:
The motion is gra11ted.

CONTAINER STORE V. US 2
FOR THE COURT
 1 6  /sf Jan H01'ba1y
Date J an H0rba1y
C1erk
cc: Frances P. Had1‘.ie1d, Esq.
Marce11a P0Wel1, Esq.
' FlLED
52 1 u.s. comm ns APPEA1s ma
ms FE1)saAL clncurr
MAR 16ZU12
JAN HORBA\.¥
CLEHK